DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 21-24 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 10 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2).

In regards to claim 1, Sung (Figs. 18A-19C and associated text) discloses a method comprising: receiving a structure (Figs. 18A-19C) that includes: a substrate (item 110) including (items I or II, paragraphs 67, 68) having a first dopant type (paragraph 86) and a second well region (items I or II, paragraphs 67, 68) having a second dopant type opposite to the first dopant type (paragraph 86); and fins (item 110) extending above the substrate (item 102); forming a hard mask layer (item 520, which become items 126 and 136 later on) over the substrate and the fins and filling the gaps between; forming a patterned etch mask (not shown, paragraph 259) on the hard mask layer (item 520, now items 126 and 136), wherein the patterned etch mask (not shown, paragraph 259) provides an opening that is directly above a first fin (items F1 and F2 in the middle, Figs. 18F, 18G) of the fins (items F1, F2), wherein the first fin (items F1 and F2 in the middle, Figs. 18F, 18G) is directly above the first well region (items I or II); etching the hard mask (item 520, now items 126 and 136) and the structure (items F1 and F2 in the middle) through the patterned etch mask (not shown, paragraph 259), wherein the etching removes the first fin (items F1 and F2 in the middle, Figs. 18F, 18G) and forms a recess (items DT1, DT2 and one in the middle not labeled) in the substrate (item 110) that spans from the first region (items I or II) into the second  region (items I or II); and forming a dielectric material (items 112 , 114) between remaining portions of the fins (items F1, F2) and within the recess (items DT1, DT2 and one in the middle not labeled).
In regards to claim 2, Sung (Figs. 18A-19C and associated text) discloses before the forming of the hard mask layer (item 520, which become items 126 and 136 later on); forming a dielectric liner (items 122, 132, 812) over the substrate (item 110) and over the top and sidewalls of the fins (items F1, F2), wherein the opening exposes the dielectric liner (items 122, 132, 812) disposed over the top and sidewalls of the first fin (items F1 and F2 in the middle, Figs. 18F, 18G).
	In regards to claim 3, Sung (Figs. 18A-19C and associated text) discloses wherein a second fin (items F1 and F2 in the middle, Figs. 18F, 18G) of the fins (items F1 or F2) is directly above the second region (items I or II) and is next to the first fin (items F1 and F2 in the middle, Figs. 18F, 18G) along a fin width direction, and the opening (not shown, paragraph 259) is directly above a first portion of the second region (items I or II) between the first fin (items F1 and F2 in the middle, Figs. 18F, 18G) and the second fin (items F1 and F2 in the middle, Figs. 18F, 18G).
	In regards to claim 5, Sung (Figs. 18A-19C and associated text) discloses wherein the recess (items DT1, DT2 and one in the middle not labeled) is at least 40 nm deep (paragraph 257) into the substrate (item 110) from an upper surface of the substrate (item 110).
In regards to claim 9, Sung (Figs. 18A-19C and associated text) discloses wherein the first dopant type is N-type, and the second dopant type is P-type (paragraphs 67, 68).
In regards to claim 10, Sung (Figs. 18A-19C and associated text) discloses removing the patterned etch mask (not shown, paragraph 259) and the hard mask layer (item 520, now items 126 and 136) after the etching of the structure (items F1 and F2 in the middle item 110, Figs. 18F, 18G) and before the forming of the dielectric material (items 112, 114).
In regards to claim 21, Sung (Figs. 18A-19C and associated text) discloses receiving a structure (Figs. 18A-19C) that includes: a substrate (item 110) including an N-well region (item I, paragraphs 67, 68) adjacent a P-well region (item II, paragraphs 67, 68); and fin structures (items F1, F2) extending above the substrate (item 1110);, wherein a first fin (items F1 and F2 in the middle item 110, Figs. 18F, 18G) of the fin structures (items F1, F2) extends above the first region (item I) and is next to a boundary between the first region (item I) and the second (item II); forming a hard mask layer (item 520, which become items 126 and 136 later on) over the substrate (item 110) and the fin structures (items F1, F2) and filling the gaps between the fin structures (items F1, F2); wherein the hard mask layer (item 520, which become items 126 and 136 later on) provides a substantially planar top surface; forming a patterned etch mask (not shown, paragraph 259) over the hard mask layer (item 520, which become items 126 and 136 later on), the patterned etch mask (not shown, paragraph 259) having an opening that exposes a portion of the first fin structure (item F1 in the middle) and a portion of the substrate (item 110) that spans across the boundary; etching the portion of the first fin structure (item F1 in the middle) and the portion of the substrate (item 110) through the opening, thereby forming a recess (items DT1, DT2 and one in the middle not labeled) in the substrate (item 110) that spans across the boundary; depositing a dielectric material (items 112, 114) over remaining portions of the fin structures (items F1, F2) and within the recess (items DT1, DT2 and one in the middle not labeled); and recessing the dielectric material (items 112, 114) to a level that is below a top surface of the remaining portion of the fin structures (items F1, F2).

In regards to claim 22, Sung (Figs. 18A-19C and associated text) discloses wherein after the recessing of the dielectric material (items 112, 114), a top surface of the dielectric material (item 112, 114) is even with an interface between two layers in the fin structures (items F1, F2) and the two layers (layer in region I, layer in region II, paragraphs 67, 68) include opposite dopant types (p-type and n-type).
In regards to claim 23, Sung (Figs. 18A-19C and associated text) discloses wherein the recess (items DT1, DT2 and one in the middle not labeled) extends below an upper surface of the substrate by at least 25 nm (paragraph 257).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2).
	In regards to claim 4, Sung does not specifically disclose wherein a width of the first portion is 40% to 60% of a width of the second well region between the first fin and the second fin along the fin width direction.
However, the applicant has not established the critical nature of the width of width of the first portion being 40% to 60% of a width of the second well region between the first fin and the second fin along the fin width direction.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. 
However, the applicant has not established the critical nature of the recess being at least 40 nm deep into the substrate from an upper surface of the substrate.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regards to claim 6, Sung does not specifically disclose wherein a depth of the recess is controlled using a timer during the etching of the structure.  However it is well known in the art the certain etch methods are time sensitive and would have been obvious to one of ordinary skill in the art in regards to the length of time of the etching process.
	In regards to claim 7, Sung does not specifically disclose wherein a first portion of the first well region and the second well region that is removed by the etching is more heavily doped 
However, the applicant has not established the critical nature of the first portion of the first well region and the second well region that is removed by the etching being more heavily doped than a second portion of the first well region (open ended range) and the second well region that remains below the recess.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regards to claim 24, Sung does not specifically disclose wherein a first width of the recess in the N-well region is greater than a second width of the recess in the P-well region when measured in a direction perpendicular to a lengthwise direction of the fin structures.
However, the applicant has not established the critical nature of a first width of the recess in the N-well region being greater than a second width of the recess in the P-well region when measured in a direction perpendicular to a lengthwise direction of the fin structures.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2) in view of KANG et al. (KANG) (US 2019/0198649 A1)
In regards to claim 8, Sung does not specifically disclose wherein a top portion of the recess is wider than a bottom portion of the recess.
KANG (Figs. 12A, 12B and associated text) discloses wherein a top portion of the recess (where items 770, 670b reside) is wider than a bottom portion of the recess.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sung with the teachings of KANG for the purpose isolation.

Claims 8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Sung) (US 2016/0351565 A1 now US 10,103,142 B2) in view of YOUN et al. (YOUN) (US 2014/0227857 A1).
	
In regards to claim 11, Sung (Figs. 18A-19C and associated text) discloses receiving a structure (Figs. 18A-19C) that includes: a substrate (item 1110) including an N-well region (item I, paragraphs 67, 68) and P-well region (item II, paragraphs 67, 68) abutting the N-well region (item I); and fin structures (items F1, F2) extending above the substrate (item 110); forming a dielectric liner (items 122, 132, 812) over an upper surface of the substrate (item 110) and over top and sidewalls of the fin structures (items F1, F2); forming a patterned etch mask (not shown, paragraph 259) over the structure (Figs. 18A-19C), the patterned etch mask (not shown, paragraph 259) having an opening, wherein a first fin structure (item F1 in the middle) of the fin structures (items F1, F2) stands in the opening, wherein the first fin structure (item F1 in the middle) is directly above the first region (item I); etching the first fin structure and (item F1 in the middle) the substrate (item 110) through the opening, wherein the etching forms a recess (items DT1, DT2 and one in the middle not labeled) in the substrate (item 110) that crosses a boundary between the first region (item I) and the second region (item II); and forming a dielectric material (items 112, 114) between remaining portions of the fin structures (items F1, F2) and within the recess (items DT1, DT2 and one in the middle not labeled), wherein forming the patterned etch mask layer (not shown, paragraph 259) includes; form a fill layer (item 520, which become items 126 and 136 later on) over the dielectric liner (items 122, 132, 812) and surrounding the fin structures (items F1, F2); and etching the fill layer (item 520, which become items 126 and 136 later on) through the patterned etch mask layer (not shown, paragraph 259) to provide the opening, but does not specifically disclose forming a photoresist layer; patterning the photoresist layer to result in a patterned photoresist layer.
YOUN (paragraph 59, Fig. 2B and associated text) discloses a photoresist pattern (not shown) that is formed through a photolithography process.  


    PNG
    media_image1.png
    506
    539
    media_image1.png
    Greyscale


Therefore it would it would have been obvious to one of ordinary skill in the art to modify the invention of Sung with the photolithography process of YOUN for the purpose of forming a pattern etch mask.

In regards to claims 13, Sung (Figs. 18A-19C and associated text) discloses wherein each of the fin structures (items F1, F2) includes a semiconductor fin (item F1 or F2) connected (item 110) and a fin-top hard mask (item 814) disposed over the semiconductor fin (item F1 or F2).
In regards to claim 14, Sung (Figs. 18A-19C and associated text) discloses wherein the opening (paragraph 259) exposes a portion of the dielectric liner (items 122, 132, 812) directly above the P-Well region (item II).
In regards to claim 15, Sung (Figs. 18A-19C and associated text) discloses wherein a distance from an upper surface of the substrate (item 110) to a bottom surface of the recess (items DT1, DT2 and one in the middle not labeled) is at least 25 nm (paragraph 257).
However, the applicant has not established the critical nature of a distance from an upper surface of the substrate to a bottom surface of the recess being at least 25 nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
In regards to claim 16, Sung does not specifically disclose wherein the recess has a tapered profile with the top of the recess being wider than bottom of recess. 
(Figs. 2J, 2K and associated text) discloses wherein the recess (item T2) has a tapered profile with top of the recess (top of item T2) being wider than bottom of the recess (bottom of item T2).
It would have been obvious to modify the invention to include a recess with a tapered profile, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 7, 2021